Name: 2006/821/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Centre for the Development of Vocational Training for the financial year 2004
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  budget
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/64 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Centre for the Development of Vocational Training for the financial year 2004 (2006/821/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for the Development of Vocational Training for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Centre for the Development of Vocational Training for the financial year 2004, together with the Centre's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (4), and in particular Article 12a thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary (A6-0094/2006), 1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue Commission subsidies 13 700 14 500 Revenue from previous financial years 0 0 Miscellaneous revenue 42 3 Assigned revenue (Phare and third countries) 724 792 Financial revenue 0 0 Total revenue (a) 14 466 15 295 Budgetary expenditure for the financial year Staff  Title I of the budget Payments 8 579 7 554 Appropriations carried over 466 443 Administration  Title II of the budget Payments 768 778 Appropriations carried over 542 358 Operating activities  Title III of the budget (except for assigned revenue) Payments 2 508 2 381 Payments against RAL (outstanding commitments) at 31.12.2003 2 702 Appropriations carried over 0 3 138 Assigned revenue (Phare and third countries) Payments 416 546 Appropriations carried over 309 246 Total expenditure (b) 16 290 15 444 Outturn for the financial year (a  b) - 1 824 - 149 Balance carried over from the previous financial year - 993 - 545 Appropriations carried over and cancelled 56 399 Neutralisation of the carry-over n-1 in Title 3 linked to the change to differentiated appropriations 3 138 Sums for reuse from the previous financial year not used 1 10 Refunds to the Commission - 716 Exchange-rate differences - 4 8 Balance for the financial year 374 - 993 2. Approves the closure of the accounts of the European Centre for the Development of Vocational Training for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 29. (2) OJ C 332, 28.12.2005, p. 60. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 2051/2004 (OJ L 355, 1.12.2004, p. 1). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).